Case 5:19-cv-02378-KK Document 55 Filed 05/19/21 Page 1 of 38 Page ID #:1032




 1
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT
 7
                         CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    DAVID WARNER,                                  Case No. EDCV 19-2378-KK
11                              Plaintiff,
12                        v.                         ORDER GRANTING IN PART AND
                                                     DENYING IN PART DEFENDANTS’
13    MIDLAND CREDIT MANAGEMENT,                     MOTION FOR SUMMARY
      INC., ET AL.,                                  JUDGMENT
14
                                Defendant(s).
15
16
17                                              I.
18                                   INTRODUCTION
19         Defendants Midland Credit Management, Inc. (“MCM”), Midland Funding,
20   LLC (“Midland Funding”), and Encore Capital Group, Inc. (“Encore”) (collectively,
21   “Defendants”)’s have filed a Motion for Summary Judgment, or in the Alternative,
22   Partial Summary Judgment (“Motion”). The parties have consented to the jurisdiction
23   of the undersigned United States Magistrate Judge pursuant to 28 U.S.C. § 636(c).
24   For the reasons set forth below, Defendants’ Motion is GRANTED IN PART and
25   DENIED IN PART.
26   ///
27   ///
28   ///
Case 5:19-cv-02378-KK Document 55 Filed 05/19/21 Page 2 of 38 Page ID #:1033




 1                                               II.
 2                                PROCEDURAL HISTORY
 3          On December 11, 2019, Plaintiff David Warner (“Plaintiff”) filed a Complaint
 4   asserting claims against Defendants arising from a credit card debt and Defendants’
 5   alleged unlawful debt collection efforts against Plaintiff. ECF Docket No. (“Dkt.”) 1.
 6   Specifically, Plaintiff asserts four causes of action: (1) violation of the Fair Debt
 7   Collection Practices Act, 15 U.S.C. §§ 1692-1692p (“FDCPA”); (2) violation of
 8   California’s Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code §§ 1788-
 9   1788.33 (“Rosenthal Act”); (3) violation of the Unfair Competition Law (“UCL”), Cal.
10   Bus. & Prof. Code §§ 17200-17210; and (4) intrusion upon seclusion. ECF Docket
11   No. (“Dkt.”) 1.
12          On February 18, 2020, Defendants filed an Answer, including an affirmative
13   defense of bona fide error, claiming “[a]ny alleged acts or omissions of Defendants
14   giving rise to the claims of Plaintiff, if any, are the result of innocent mistake and/or
15   bona fide error despite reasonable procedures implemented by Defendants.” Dkt. 8.
16          On January 14, 2021, Defendants filed the instant Motion seeking summary
17   judgment on all of Plaintiff’s claims arguing (a) Defendants did not violate the
18   FDCPA; (b) Plaintiff’s Rosenthal Act claims fail because Defendants did not violate
19   the FDCPA; (c) even if Defendants’ conduct constituted a violation of the FDCPA or
20   Rosenthal Act, Defendants would not be liable pursuant to the bona fide error
21   defense; (d) Plaintiff’s intrusion upon seclusion claim fails because Defendants did not
22   intentionally invade Plaintiff’s privacy or act in a highly offensive manner; and (e)
23   Plaintiff’s UCL claim fails because it is predicated on Plaintiff’s other deficient claims.
24   Dkts. 40, 40-1. Defendants filed the following documents in support of the Motion:
25      x Memorandum of Points and Authorities (“MSJ”), dkt. 40-1
26      x Statement of Uncontroverted Facts and Conclusions of Law, dkt. 40-2
27      x Declaration of Kimberly Larsen, defendant MCM’s Process Excellence
28          Manager (“Larsen Decl.”), with Exhibits 1 to 15, dkts. 40-3, 42
                                                  2
Case 5:19-cv-02378-KK Document 55 Filed 05/19/21 Page 3 of 38 Page ID #:1034




 1      x Declaration of Zachary C. Frampton, Defendants’ counsel (“Frampton Decl.”),
 2         with Exhibits 1 to 2, dkts. 40-4, 41
 3         On February 25, 2021, Plaintiff filed an Opposition. Dkt. 49, Opp. Plaintiff
 4   filed the following in support of his Opposition:
 5      x Statement of Genuine Disputes, dkt. 49-1
 6      x Declaration of Plaintiff (“Plaintiff Decl.”) with Exhibits A to J, dkt. 49-2
 7      x Declaration of Laurie Warner, Plaintiff’s spouse (“Warner Decl.”), dkt. 49-3
 8      x Declaration of Amir J. Goldstein, Plaintiff’s counsel (“Goldstein Decl.”), with
 9         Exhibits K to N, dkt. 49-4
10         On March 8, 2021, Defendants filed a Reply. Dkt. 50, Reply. Defendants filed
11   the following in support of their Reply:
12      x Reply in Support of Statement of Uncontroverted Facts and Opposition to
13         Plaintiff’s Additional Material Facts, including evidentiary objections, dkt. 50-1
14      x Supplemental Declaration of Zachary C. Frampton (“Frampton Suppl. Decl.”)
15         with Exhibits 1 to 3, dkt. 50-2
16         The Motion thus stands submitted.
17                                                III.
18                                   LEGAL STANDARD
19         Summary judgment is appropriate under Rule 56 of the Federal Rules of Civil
20   Procedure if the moving party demonstrates the absence of a genuine issue of material
21   fact and entitlement to judgment as a matter of law. Celotex Corp. v. Catrett, 477
22   U.S. 317, 322 (1986); see also FED. R. CIV. P. 56. A genuine issue of material fact will
23   exist “if the evidence is such that a reasonable jury could return a verdict for the
24   nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
25         When ruling on a summary judgment motion, the court must view all
26   inferences drawn from the underlying facts in the light most favorable to the
27   nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,
28   587 (1986) (citation omitted). Summary judgment is therefore not appropriate “where
                                                   3
Case 5:19-cv-02378-KK Document 55 Filed 05/19/21 Page 4 of 38 Page ID #:1035




 1   contradictory inferences may reasonably be drawn from undisputed evidentiary
 2   facts[.]” Hollingsworth Solderless Terminal Co. v. Turley, 622 F.2d 1324, 1335 (9th
 3   Cir. 1980). Furthermore, the Court must not make credibility determinations with
 4   respect to the evidence offered. See T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors
 5   Ass’n, 809 F.2d 626, 630-31 (9th Cir. 1987) (citing Matsushita, 475 U.S. at 587).
 6         An affidavit or declaration may be used to support or oppose a motion for
 7   summary judgment, provided it is “made on personal knowledge, set[s] out facts that
 8   would be admissible in evidence, and show[s] that the affiant or declarant is
 9   competent to testify on the matters stated.” FED. R. CIV. P. 56(c)(4). In addition,
10   pursuant to Local Civil Rule 56-3, the Court assumes the material facts as claimed and
11   adequately supported by the moving party are admitted to exist without controversy
12   except to the extent that such material facts are (a) included in the “Statement of
13   Genuine Disputes” and (b) controverted by declaration or other written evidence filed
14   in opposition to the motion. L.R. 56-3.
15                                              IV.
16                       RELEVANT FACTUAL BACKGROUND1
17         The Court finds the following material facts are undisputed and are admitted to
18   exist without controversy for the purposes of this Order, except as otherwise noted.
19   See FED. R. CIV. P. 56(e)(2) (stating where a party fails to address another party’s
20   assertion of fact properly, the court may “consider the fact undisputed for purposes
21
22
23
     1      To the extent certain facts, or conclusions, are not mentioned, the Court has
     not relied on them in reaching its decision. In addition to considering the
24   Defendants’ evidentiary objections, the Court has independently considered the
     admissibility of the evidence underlying both parties’ papers and has not considered
25   facts that are irrelevant or based upon inadmissible evidence. Further, “objections to
     evidence on the ground that it is irrelevant, speculative, and/or argumentative, or that
26   it constitutes an improper legal conclusion are all duplicative of the summary
     judgment standard itself” and are thus “redundant” and unnecessary to consider here.
27   Burch v. Regents of Univ. of Cal., 433 F. Supp. 2d 1110, 1119 (E.D. Cal. 2006); see
     also Anderson, 477 U.S. at 248 (“Factual disputes that are irrelevant or unnecessary
28   will not be counted.”). Therefore, all objections not specifically addressed herein are
     OVERRULED AS MOOT.
                                                 4
Case 5:19-cv-02378-KK Document 55 Filed 05/19/21 Page 5 of 38 Page ID #:1036




 1   of the motion”); L.R. 56-3 (stating facts not “controverted by declaration or other
 2   written evidence” are assumed to exist without controversy).
 3   A.     DEFENDANT MIDLAND FUNDING ACQUIRES THE ROJO
 4          ACCOUNT
 5          In November 2001, a credit card account in the name of “David Rojo” was
 6   opened with HSBC Bank (“the Rojo account”). Larsen Decl., ¶ 7. “David Rojo”
 7   used Plaintiff’s social security number to open the Rojo account. Id. Defendants
 8   were not involved in the opening of the Rojo account. Id., ¶ 8.
 9          According to the Rojo account’s May 11, 2007 billing statement, a debt of
10   $5,863.11 was charged on the account. Id., Ex. 2. The billing statement listed an
11   Irvine, California address for “David Rojo.” Id.
12          On June 29, 2007, HSBC Bank sold certain credit card accounts, including the
13   Rojo account, to Atlantic Credit & Finance Special Finance Unit, LLC (“ACF”). Id.,
14   ¶¶ 6, 7, Ex. 1.
15          On June 24, 2009, pursuant to an Account Purchasing Agreement, defendant
16   Midland Funding purchased the Rojo account from ACF. Id., ¶¶ 8, 9, Exs. 3, 15.
17   Defendant Midland Funding, along with corporate affiliate and defendant MCM, is a
18   wholly owned subsidiary of defendant Encore. Id., ¶ 5. In the Account Purchasing
19   Agreement, ACF made representations and warranties to defendant Midland Funding
20   that “[a]ll due diligence information and information related to the Accounts in
21   [ACF’s] possession and given to [defendant Midland Funding] is materially true and
22   accurate to the best of [ACF’s] knowledge.” Id., ¶ 9, Ex. 15. ACF further made
23   representations and warranties that the “[c]urrent [b]alance on each [a]ccount is the
24   legal, valid and binding obligation of each [c]ustomer except as enforcement may be
25   limited by bankruptcy, insolvency, receivership and other similar laws relating to or
26   affecting creditors’ rights generally.” Id. Additionally, to assist in detecting fraudulent
27   accounts and ensure no required information was missing erroneous, or incomplete,
28
                                                  5
Case 5:19-cv-02378-KK Document 55 Filed 05/19/21 Page 6 of 38 Page ID #:1037




 1   defendant MCM ran multiple “scrubs,” including but not limited to, bankruptcy and
 2   Servicemembers Civil Relief Act checks, on the Rojo account. Id.
 3   B.    DEFENDANTS’ COLLECTION ACTIVITIES AGAINST “DAVID
 4         ROJO”
 5         On or about August 2, 2009, defendant MCM, which was servicing the Rojo
 6   account on behalf of defendant Midland Funding, sent “David Rojo” a debt
 7   validation letter to the address of record on the Rojo account, informing “David
 8   Rojo” of his right to contest the debt.2 Id., ¶ 11.
 9         On July 21, 2010, defendant Midland Funding filed a collection lawsuit against
10   “David Rojo” in case no. 30-2010-00391607 in Orange County Superior Court to
11   collect the balanced owed on the Rojo account. Id., ¶ 12, Ex. 4. On November 23,
12   2010, the lawsuit resulted in a default judgment against “David Rojo.” Id., ¶ 13, Ex. 5.
13         On or about May 9, 2018, defendant Midland Funding mailed the
14   “Memorandum of Costs after Judgment, Acknowledgment of Credit and Declaration
15   of Accrued Interest” to “David Rojo” at the address in Chino Hills, California where
16   Plaintiff resided at the time. Id., ¶ 14, Ex. 6. The memorandum indicated a judgment
17   principal amount of $8,714.32 and an accrued interest of $3,416.47 remained due on
18   the Rojo account. Id.
19         Pursuant to a Writ of Execution (Money Judgment) dated July 15, 2019,
20   defendant MCM directed the Sacramento Sheriff’s Department to levy
21   “[a]ll accounts in which [‘David Rojo’] and/or individual with [Plaintiff’s] social
22   security number [ ] has any interest in the control of US BANK NA[.]” Id., ¶ 15, Ex.
23   7. Because Plaintiff’s social security number had been used to open the Rojo account,
24   the sheriff levied Plaintiff’s U.S. Bank account in the amount of $329.64 and caused
25
26
     2      It is unclear what the address of record on the Rojo account was at this time.
     The HSBC Bank May 11, 2007 billing statement was addressed to “David Rojo” in
27   Irvine, California, Larsen Decl., ¶ 8, Ex. 2, but on May 9, 2018, defendant Midland
     Funding sent documents to where Plaintiff resided in Chino Hills, California, id., ¶ 14,
28   Ex. 6. It is, therefore, unclear when the address of record changed on the Rojo
     account.
                                                   6
Case 5:19-cv-02378-KK Document 55 Filed 05/19/21 Page 7 of 38 Page ID #:1038




 1   an additional $100 bank fee to be deducted from Plaintiff’s account. Id.; Plaintiff
 2   Decl., ¶ 10.
 3   C.     PLAINTIFF DISPUTES THE ROJO ACCOUNT
 4          On July 18, 2019, Plaintiff informed defendant MCM over the phone that
 5   Plaintiff was not “David Rojo” and Plaintiff’s bank account had been improperly
 6   levied. Larsen Decl., ¶ 16. A representative from defendant MCM informed Plaintiff
 7   that defendant MCM would open a dispute and send him paperwork to substantiate
 8   the dispute. Id.
 9          Five days later, on July 23, 2019, defendant MCM sent a letter to Plaintiff’s
10   address, stating defendant MCM had opened an investigation concerning Plaintiff’s
11   dispute. Id., ¶ 17, Ex. 9; Plaintiff Decl., ¶ 12, Ex. A. The letter also included (1)
12   statements that Plaintiff has “the right to request substantiation of the debt” and
13   defendant MCM was “treating [Plaintiff’s] dispute as a request for substantiation”; (2)
14   information regarding the Rojo account, including copies of billing statements and the
15   current balance; and (3) the name and address of the original creditor, HSBC Bank, in
16   the billing statements. Id. The letter further recommended Plaintiff submit: (a) a
17   copy of a police report, (b) a fully completed and executed Federal Trade Commission
18   Fraud Affidavit, or (c) a notarized fraud affidavit. Id.
19          On August 27, 2019, having received no response from Plaintiff, defendant
20   MCM sent another letter to Plaintiff’s address, stating that although defendant MCM
21   had determined defendant MCM’s records were accurate, Plaintiff could provide a
22   written explanation and documentation to dispute defendant MCM’s determination.
23   Larsen Decl., ¶ 18, Ex. 10; Plaintiff Decl., ¶ 13, Ex. B.
24          On August 29, 2019, Plaintiff sent defendant MCM a letter disputing defendant
25   MCM’s determination and claiming defendant MCM was attempting to collect the
26   amount owed on the Rojo account from the wrong individual. Plaintiff Decl., ¶ 15,
27   Ex. C. The letter further indicated Plaintiff had “filed an identity theft case with the
28   City of Chino Hill” and directed defendant MCM to credit Plaintiff with “a full return
                                                  7
Case 5:19-cv-02378-KK Document 55 Filed 05/19/21 Page 8 of 38 Page ID #:1039




 1   of $329.64 in addition to the $100.00 legal processing fee that was debited from
 2   [Plaintiff’s] US Bank account.” Id.
 3          On August 30, 2019, Plaintiff sent defendant MCM another letter providing
 4   (a) a copy of a police report and (b) a copy of Plaintiff’s Identity Theft Victim’s
 5   Complaint and Affidavit. Larsen Decl., ¶ 19, Ex. 11; Plaintiff Decl., ¶ 16, Ex. D.
 6          On September 3, 2019, defendant MCM sent Plaintiff a letter stating defendant
 7   MCM had opened an investigation into Plaintiff’s dispute of the Rojo account and
 8   was “ceasing all collection efforts until [the] conclusion of the investigation of
 9   [Plaintiff’s] dispute.” Larsen Decl., ¶ 20, Ex. 12; Plaintiff Decl., ¶ 17, Ex. E.
10   Defendant MCM attached a copy of a HSBC Bank credit card statement addressed to
11   “David Rojo” to the letter. Plaintiff Decl., ¶ 18, Ex. F.
12          On September 17, 2019, Plaintiff sent defendant MCM another letter again
13   providing (a) a copy of a police report and (b) a copy of Plaintiff’s Identity Theft
14   Victim’s Complaint and Affidavit. Id., ¶ 22, Ex. G.
15          On September 25, 2019, defendant MCM sent Plaintiff a letter with an
16   “Acknowledgement of Satisfaction of Judgment” dated September 26, 2019 that
17   purported to deem the judgment fully satisfied. Id., ¶ 23, Ex. H.
18   D.     DEFENDANT MCM’S REMEDIAL STEPS
19          Based on the police report and affidavit submitted by Plaintiff, defendant
20   MCM conducted a subsequent investigation and determined Plaintiff’s allegations of
21   fraud were substantiated. Larsen Decl., ¶ 21.
22          On October 7, 2019, defendant MCM notified Plaintiff through a letter that
23   defendant MCM decided to close the Rojo account and would “take the appropriate
24   steps to dismiss the lawsuit and/or vacate or release the judgment.” Id., Ex. 13;
25   Plaintiff Decl., ¶ 24, Ex. I. The letter further stated that if data related to the Rojo
26   account was still being furnished to the consumer reporting agencies, defendant MCM
27   would request credit reporting agencies to “delete the Midland Funding, LLC trade
28   line related to” the Rojo account. Id.
                                                  8
Case 5:19-cv-02378-KK Document 55 Filed 05/19/21 Page 9 of 38 Page ID #:1040




 1          On or about October 8, 2019, defendant MCM sent Plaintiff a check, which
 2   was made payable to “David Rojo,” in the amount of $317.64.3 Larsen Decl., ¶ 22,
 3   Ex. 14; Plaintiff Decl., ¶ 25, Ex. J.
 4          On November 4, 2020, defendant MCM sent a check via United Parcel Service
 5   overnight to Defendants’ counsel. Frampton Suppl. Decl., ¶ 4, Exs. 1, 2. The check
 6   was dated October 29, 2020 and made payable to Plaintiff for $488 to reimburse
 7   Plaintiff for the $329.64 levied from his account, the $100 fee Plaintiff’s bank charged
 8   and kept for processing the levy, and the interest on these amounts. Id. Defendants’
 9   counsel did not send the check to Plaintiff’s counsel for another three months. Id.,
10   ¶ 5.
11          In February 2021,4 Plaintiff ultimately received the October 29, 2020 check.
12   Id., ¶¶ 4, 6, Exs. 1, 3; Goldstein Decl., ¶ 17.
13                                                V.
14                                           DISCUSSION
15   A.     DEFENDANTS ARE ENTITLED TO SUMMARY JUDGMENT ON
16          SOME OF PLAINTIFF’S FDCPA CLAIMS
17          1.     Applicable Law
18          “[T]he FDCPA prohibits debt collectors ‘from making false or misleading
19   representations and from engaging in various abusive and unfair practices.’”
20   Donohue v. Quick Collect, Inc., 592 F.3d 1027, 1030 (9th Cir. 2010) (citing Heintz v.
21   Jenkins, 514 U.S. 291, 292 (1995)); see also 15 U.S.C. § 1692(e). The FDCPA is a
22   strict liability statute that “makes debt collectors liable for violations that are not
23
     3      It is unclear why the check was made for $12 less than the amount levied from
24   Plaintiff’s account, and neither party provides admissible evidence on this issue. See
     Larsen Decl. ¶ 22; Goldstein Decl., ¶ 16.
25   4      The parties dispute when Plaintiff received the check. Plaintiff’s counsel states
26   he received the check reimbursing Plaintiff on February 24, 2021. Goldstein Decl.,
     ¶ 17. Defendants’ counsel states it was hand delivered by courier to Plaintiff’s
27   counsel’s office on February 23, 2021 and attached to his declaration an email
     purporting to show the check was delivered to Plaintiff’s counsel’s office on February
28   23, 2021. Frampton Suppl. Decl., ¶ 6, Ex. 3. For purposes of this order, the
     difference in dates is not material.
                                                 9
Case 5:19-cv-02378-KK Document 55 Filed 05/19/21 Page 10 of 38 Page ID #:1041




 1   knowing or intentional.” Reichert v. Nat’l Credit Sys., Inc., 531 F.3d 1002, 1005 (9th
 2   Cir. 2008). “In order for a plaintiff to recover under the FDCPA, there are three
 3   threshold requirements: (1) the plaintiff must be a ‘consumer’; (2) the defendant must
 4   be a ‘debt collector’; and (3) the defendant must have committed some act or
 5   omission in violation of the FDCPA.” Robinson v. Managed Accts. Receivables
 6   Corp., 654 F. Supp. 2d 1051, 1057 (C.D. Cal. 2009). “Generally, whether a defendant
 7   has violated the FDCPA is a question of fact to be resolved by the jury.” Voris v.
 8   Resurgent Cap. Servs., L.P., 494 F. Supp. 2d 1156, 1163 (S.D. Cal. 2007) (citing
 9   United States v. ACB Sales & Serv., Inc., 590 F. Supp. 561, 570 (D. Ariz. 1984)).
10         2.     Analysis
11         Here, it is undisputed (1) Plaintiff is a “consumer” and (2) defendant MCM is a
12   “debt collector” under the FDCPA. See dkts. 40-1, 49, 50. The parties, however,
13   contest whether (1) defendants Midland Funding and Encore are debt collectors and
14   (2) Defendants are liable under sections 1692d, 1692e, 1692f, and 1692g of the
15   FDCPA. Id.
16                a.     Defendant Encore is Entitled to Summary Judgment on
17                       Plaintiff’s FDCPA Claims, but a Genuine Issue of Material
18                       Fact Remains as to Whether Defendant Midland Funding is
19                       a Debt Collector
20                       i.     Relevant Law
21         “To be held directly liable for violation of the FDCPA, a defendant must—as a
22   threshold requirement—fall within the Act’s definition of ‘debt collector.’” Izenberg
23   v. ETS Servs., LLC, 589 F. Supp. 2d 1193, 1198 (C.D. Cal. 2008) (citing Heintz, 514
24   U.S. at 294). The FDCPA defines the phrase “debt collector” to include: (1) “any
25   person who uses any instrumentality of interstate commerce or the mails in any
26   business the principal purpose of which is the collection of any debts,” or (2) any
27   person “who regularly collects or attempts to collect, directly or indirectly, debts owed
28   or due or asserted to be owed or due another.” 15 U.S.C. § 1692a(6). Critical to this
                                                10
Case 5:19-cv-02378-KK Document 55 Filed 05/19/21 Page 11 of 38 Page ID #:1042




 1   definition “is the notion that a debt collector is one who directly or indirectly engages
 2   in collection activity.” Gold v. Midland Credit Mgmt., Inc., 82 F. Supp. 3d 1064, 1070
 3   (N.D. Cal. 2015).
 4          The statute excludes from its scope “any person collecting or attempting to
 5   collect any debt owed or due or asserted to be owed or due another to the extent such
 6   activity (i) is incidental to a bona fide fiduciary obligation or a bona fide escrow
 7   arrangement; (ii) concerns a debt which was originated by such person; (iii) concerns a
 8   debt which was not in default at the time it was obtained by such person; or (iv)
 9   concerns a debt obtained by such person as a secured party in a commercial credit
10   transaction involving the creditor.” 15 U.S.C. § 1692a(6)(F). “Citing this provision,
11   courts have concluded that mortgage lenders and servicers are not ‘debt collectors’
12   covered by the statute so long as they took assignment of an interest in the loan prior
13   to default by the debtor.” Babadjanian v. Deutsche Bank Nat’l Tr. Co., No. CV 10-
14   02580-MMM (RZx), 2010 WL 11549885, at *4 (C.D. Cal. July 19, 2010).
15                        ii.    Application
16          Here, Defendants argue Plaintiff failed to allege defendant Midland Funding
17   was a debt collector as defined by the FDCPA in the Complaint and there is no
18   evidence to support a finding that defendant Midland Funding was a debt collector.
19   Dkt. 40-1 at 21. Defendants also argue passive debt buyers or entities that have no
20   interaction with debtors like defendants Midland Funding and Encore are not debt
21   collectors within the meaning of the FDCPA. Id. at 22.
22                               (a)    Defendant Midland Funding
23          With respect to defendant Midland Funding, the Complaint contains sufficient
24   factual allegations to establish defendant Midland Funding collects debts by, at the
25   very least, filing debt collection actions in state court. Dkt. 1 at 3. Specifically, the
26   Complaint alleges defendant Midland Funding filed a lawsuit against “David Rojo” in
27   Orange County Superior Court in case no. 30-2010-00391607 to collect debt incurred
28   on the Rojo account. Id.; see also Heintz, 514 U.S. at 297 (holding that litigation to
                                                  11
Case 5:19-cv-02378-KK Document 55 Filed 05/19/21 Page 12 of 38 Page ID #:1043




 1   collect a debt is collection activity under the FDCPA). The Complaint also alleges
 2   defendant Midland Funding caused Plaintiff’s bank account to be levied after the
 3   lawsuit resulted in a default judgment. Dkt. 1 at 4-5; see also Molloy v. Primus Auto.
 4   Fin. Servs., 247 B.R. 804, 821 (C.D. Cal. 2000) (holding a plaintiff sufficiently alleged
 5   the defendant was a “debt collector” subject to the provisions of the FDCPA by
 6   alleging the defendant was “in the business of . . . collecting monies”).
 7         In addition, the undisputed evidence supports a finding that defendant Midland
 8   Funding directly engaged in collection activity by filing the collection lawsuit against
 9   “David Rojo” in Orange County Superior Court. Larsen Decl., ¶ 12, Ex. 4; see also
10   Heintz, 514 U.S. at 297. In fact, defendant Midland Funding’s corporate
11   representative testified at his deposition that defendant Midland Funding files debt
12   collection actions and collects consumer debt:
13         Q. Midland Funding was the named plaintiff in the collection lawsuit,
14         correct?
15         A. That’s correct.
16         Q. And Midland Funding is the named plaintiff in other collection
17         lawsuits. Do you agree?
18         MR. FRAMPTON: Objection, outside the scope, irrelevant, vague.
19         THE WITNESS: Yes, I -- Midland Funding is named as the plaintiff in
20         other collection lawsuits for consumer debt, yes. . . .
21         Q. Would you agree that Midland Funding was the named plaintiff in the
22         writ of garnishment issued to U.S. Bank in the David Rojo case?
23         A. Yes, I believe so.
24         Q. Would you agree that the issuance of a writ of garnishment is an
25         attempt to collect a debt?
26         MR. FRAMPTON: Objection, vague.
27         THE WITNESS: Yes.
28   Goldstein Decl., ¶ 10, Ex. N.
                                                 12
Case 5:19-cv-02378-KK Document 55 Filed 05/19/21 Page 13 of 38 Page ID #:1044




 1         However, if defendant Midland Funding purchased the Rojo account and
 2   acquired an interest in the debt owed on that account prior to default by “David
 3   Rojo,” defendant Midland Funding may not be a “debt collector” covered by the
 4   FDCPA. See Babadjanian, 2010 WL 11549885, at *4 (finding servicers are not “debt
 5   collectors” covered by the FDCPA if they take assignment of an interest in the loan
 6   prior to default by the debtor). On the other hand, if defendant Midland Funding
 7   acquired an interest in the debt after it was in default, defendant Midland Funding is
 8   considered a “debt collector” under the FDCPA. See id. at *5. The evidence before
 9   the Court shows “David Rojo” had a balance of $5,863.11 on his May 11, 2007 credit
10   card statement, but this alone is insufficient to determine whether “David Rojo” was
11   in default. Larsen Decl., ¶ 7, Ex. 2. The Court does not have the underlying contract
12   governing the Rojo account. See De Dios v. Int’l Realty & Invs., 641 F.3d 1071, 1074
13   (9th Cir. 2011) (“Although the Act does not define ‘in default,’ courts interpreting
14   § 1692a(6)(F)(iii) look to any underlying contracts and applicable law governing the
15   debt at issue.”). A genuine issue of material fact, therefore, remains as to whether
16   defendant Midland Funding acquired an interest in the debt on the Rojo account prior
17   to default by “David Rojo.”
18         Thus, a genuine issue of material fact exists as to whether defendant Midland
19   Funding is a “debt collector” under the FDCPA. The Court, therefore, DENIES
20   Defendants’ Motion regarding the threshold issue of whether defendant Midland
21   Funding is a “debt collector” under the FDCPA.
22                              (b)    Defendant Encore
23         With respect to defendant Encore, based on the undisputed evidence, a
24   reasonable trier of fact could not find defendant Encore is a debt collector under the
25   FDCPA. The undisputed evidence merely shows defendant Encore owns defendants
26   Midland Funding and MCM. Larsen Decl., ¶ 5. Plaintiff has not presented any
27   admissible evidence to show defendant Encore (1) “uses any instrumentality of
28   interstate commerce or the mails in any business the principal purpose of which is the
                                                13
Case 5:19-cv-02378-KK Document 55 Filed 05/19/21 Page 14 of 38 Page ID #:1045




 1   collection of any debts,” or (2) “regularly collects or attempts to collect, directly or
 2   indirectly, debts owed or due or asserted to be owed or due another.” 15 U.S.C. §
 3   1692a(6); see also LaCourte v. JP Morgan Chase & Co., No. 12 CIV. 9453 JSR, 2013
 4   WL 4830935, at *4 (S.D.N.Y. Sept. 4, 2013) (finding “[plaintiff] is correct that
 5   corporate parents have been held to be “debt collectors” under the FDCPA but
 6   declining to find “corporate parenthood alone” is a basis to be a “debt collector”
 7   under the FDCPA).
 8          Plaintiff seeks to use paragraphs from defendant Encore’s SEC 10-K filing as
 9   set forth in Plaintiff’s counsel’s declaration to support his claim that defendant Encore
10   is a debt collector under the FDCPA.5 Dkt. 49 at 24, 26. However, Plaintiff’s counsel
11   does not possess personal knowledge of the SEC 10-K filing. See Hal Roach Studios
12   Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1551 (9th Cir. 1989) (“A document
13   which lacks a proper foundation to authenticate it cannot be used to support a motion
14   for summary judgment.”); Zoslaw v. MCA Distrib. Corp., 693 F.2d 870, 883 (9th Cir.
15   1982) (stating Federal Rule of Civil Procedure 56 requires that documentary materials
16   need authentication through affidavits or declarations from individuals with personal
17   knowledge of the documentary materials). Hence, the information from defendant
18   Encore’s SEC 10-K filing lacks proper foundation and is, therefore, not admissible.
19          Thus, Defendants have satisfied their burden to show there is no genuine issue
20   of material fact and defendant Encore is not a debt collector under the FDCPA.
21   Therefore, with respect to defendant Encore, the Court GRANTS Defendants’
22   Motion as to Plaintiff’s first cause of action.
23   ///
24   ///
25   ///
26
27   5      Defendant Encore objects to this portion of Plaintiff’s counsel’s declaration on
28   grounds it is not “best evidence,” is an “improper opinion and legal argument,” and
     “lacks foundation.” Dkt. 50-1 at 13.
                                                 14
Case 5:19-cv-02378-KK Document 55 Filed 05/19/21 Page 15 of 38 Page ID #:1046




 1                 b.    Defendants Midland Funding and MCM Are Not Entitled to
 2                       Summary Judgment on Plaintiff’s Claim under Section 1692d
 3                       of the FDCPA
 4                       i.     Relevant Law
 5         Under section 1692d of the FDCPA, a “debt collector may not engage in any
 6   conduct the natural consequence of which is to harass, oppress, or abuse any person
 7   in connection with the collection of a debt.” 15 U.S.C. § 1692d. In addition to this
 8   general prohibition, the statute provides a non-exhaustive list of specific prohibited
 9   conduct. 15 U.S.C. § 1692d(1)-(6). This includes:
10         (1) The use or threat of use of violence or other criminal means to harm
11         the physical person, reputation, or property of any person.
12         (2) The use of obscene or profane language or language the natural
13         consequence of which is to abuse the hearer or reader.
14         (3) The publication of a list of consumers who allegedly refuse to pay
15         debts, except to a consumer reporting agency or to persons meeting the
16         requirements of section 1681a(f) or 1681b(3) of this title.
17         (4) The advertisement for sale of any debt to coerce payment of the
18         debt.
19         (5) Causing a telephone to ring or engaging any person in telephone
20         conversation repeatedly or continuously with intent to annoy, abuse, or
21         harass any person at the called number.
22         (6) Except as provided in section 1692b of this title, the placement of
23         telephone calls without meaningful disclosure of the caller’s identity.
24   Id.
25         The principle governing the Ninth Circuit’s evaluation of claims under section
26   1692d of the FDCPA is set forth in Swanson v. S. Or. Credit Serv., Inc., 869 F.2d
27   1222, 1225 (9th Cir. 1988): “If the least sophisticated debtor would ‘likely be misled’
28   by a communication from a debt collector, the debt collector has violated the Act.”
                                                15
Case 5:19-cv-02378-KK Document 55 Filed 05/19/21 Page 16 of 38 Page ID #:1047




 1   Guerrero v. RJM Acquisitions LLC, 499 F.3d 926, 934 (9th Cir. 2007).6 “[T]he least
 2   sophisticated debtor is reasonable and functional, but lacks experience and education
 3   regarding financial matters.” Stimpson v. Midland Credit Mgmt., Inc., 944 F.3d 1190,
 4   1196 (9th Cir. 2019). “Ordinarily, whether conduct harasses, oppresses, or abuses will
 5   be a question for the jury.” Meadows v. Franklin Collection Serv., Inc., 414 F. App’x
 6   230, 233 (11th Cir. 2011).
 7                        ii.     Application
 8          Defendants appear to argue Plaintiff has not alleged any facts showing
 9   defendants Midland Funding and MCM engaged in any of the conduct described in
10   15 U.S.C. § 1692d(1)-(6). Dkt. 40-1 at 15-16.
11          Prohibited conduct under section 1692d is not limited to the list in section
12   1692d. See 15 U.S.C. § 1692d; Penny v. Williams & Fudge, Inc., 840 F. Supp. 2d
13   1314, 1320 (M.D. Fla. 2012) (finding section 1692d contains a “catch all provision”
14   that “was purposely broadly drawn” and noting from the legislative history, “the bill
15   prohibits in general terms any harassing, unfair, or deceptive collection practice”
16   (quoting S.Rep. No. 95–832S.Rep. No. 95–832, 95th Cong., 1st Sess., reprinted in
17   1977 U.S. Code Cong. & Ad. News 1695, 1698)). Further, Plaintiff has introduced
18   evidence upon which a factfinder could reasonably conclude that defendants Midland
19   Funding and MCM’s conduct would have objectively harassed or oppressed a
20   consumer of below average sophistication or intelligence. For example, in a
21   September 3, 2019 letter, defendant MCM stated it was “ceasing all collection efforts
22   until [the] conclusion of the investigation of [Plaintiff’s] dispute,” Larsen Decl., ¶ 20,
23   Ex. 12; however, later that month, defendant MCM sent Plaintiff an
24   “Acknowledgement of Satisfaction of Judgment” without returning the funds levied
25   from Plaintiff’s bank account, suggesting Plaintiff was nonetheless responsible for the
26
27   6     This principle also governs sections 1692e, 1692f, and 1692g of the FDCPA.
28   Guerrero, 499 F.3d at 934; Swanson, 860 F.2d at 1225; see also Donohue, 592 F.3d at
     1030.
                                               16
Case 5:19-cv-02378-KK Document 55 Filed 05/19/21 Page 17 of 38 Page ID #:1048




 1   debt charged on the Rojo account and Defendants were not going to return the funds
 2   levied from his bank account, Plaintiff Decl., ¶ 23, Ex. H. Such contradictory
 3   messages may have harassed a consumer of below average sophistication or
 4   intelligence. Cf. Johnson v. Portfolio Recovery Assocs., LLC, No. CV 12-4261 PSG,
 5   2013 WL 10156241, at *7 (C.D. Cal. June 24, 2013) (“[A] debt collector may harass a
 6   debtor by continuing to call the debtor after the debtor has requested that the debt
 7   collector cease and desist communication.”). Furthermore, although Defendants
 8   explicitly acknowledged Plaintiff’s dispute was meritorious on October 7, 2019,
 9   Defendants did not reimburse Plaintiff for the full amount levied from his account
10   until more than a year later in February 2021. Larsen Decl., ¶ 21, Ex. 13; Plaintiff
11   Decl., ¶ 24, Ex. I; Frampton Suppl. Decl., ¶ 6, Ex. 3; Goldstein Decl., ¶ 17; see also
12   Nelson v. Equifax Info. Servs., LLC, 522 F. Supp. 2d 1222, 1232-33 (C.D. Cal. 2007)
13   (denying defendant’s motion for summary judgment as to plaintiff’s section 1692d
14   claim and finding section 1692d’s “catch all” provision allows conduct, not specifically
15   listed in the statute, to constitute harassing, oppressive or abusive conduct in violation
16   of the statute).
17          Defendants also argue defendants Midland Funding and MCM are not liable
18   under section 1692d because they did not intend to collect from Plaintiff, but rather
19   from “David Rojo.” Dkt. 40-1 at 16. Defendants Midland Funding and MCM,
20   however, clearly intended to collect from the person with Plaintiff’s social security
21   number, i.e. Plaintiff. Further, regardless of defendants Midland Funding and MCM’s
22   intentions, the FDCPA is a strict liability statute that “makes debt collectors liable for
23   violations that are not knowing or intentional.” Reichert, 531 F.3d at 1005.
24          Thus, a genuine issue of material fact exists as to whether defendants Midland
25   Funding and MCM engaged in “any conduct the natural consequence of which is to
26   harass, oppress, or abuse any person in connection with the collection of a debt.” 15
27   U.S.C. § 1692d. Therefore, with respect to defendants Midland Funding and MCM,
28
                                                 17
Case 5:19-cv-02378-KK Document 55 Filed 05/19/21 Page 18 of 38 Page ID #:1049




 1   the Court DENIES Defendants’ Motion as to Plaintiff’s first cause of action under
 2   section 1692d.
 3                c.     Defendants Midland Funding and MCM Are Not Entitled to
 4                       Summary Judgment on Plaintiff’s Claim under Section 1692e
 5                       of the FDCPA
 6                       i.     Relevant Law
 7         Section 1692e of the FDCPA prohibits a debt collector’s use of “any false,
 8   deceptive, or misleading representation or means in connection with the collection of
 9   any debt.” 15 U.S.C. § 1692e. The section also provides “a non-exhaustive list of
10   sixteen practices that violate this general prohibition[.]”7 Tourgeman v. Collins Fin.
11
12   7The following sixteen practices constitute violations of section 1962e of the
13   FDCPA:
           (1) The false representation or implication that the debt collector is
14         vouched for, bonded by, or affiliated with the United States or any State,
           including the use of any badge, uniform, or facsimile thereof.
15         (2) The false representation of--
16                 (A) the character, amount, or legal status of any debt; or
17                 (B) any services rendered or compensation which may be lawfully
                   received by any debt collector for the collection of a debt.
18         (3) The false representation or implication that any individual is an
           attorney or that any communication is from an attorney.
19         (4) The representation or implication that nonpayment of any debt will
20         result in the arrest or imprisonment of any person or the seizure,
           garnishment, attachment, or sale of any property or wages of any person
21         unless such action is lawful and the debt collector or creditor intends to
           take such action.
22         (5) The threat to take any action that cannot legally be taken or that is
           not intended to be taken.
23         (6) The false representation or implication that a sale, referral, or other
24         transfer of any interest in a debt shall cause the consumer to--
                   (A) lose any claim or defense to payment of the debt; or
25                 (B) become subject to any practice prohibited by this subchapter.
26         (7) The false representation or implication that the consumer committed
           any crime or other conduct in order to disgrace the consumer.
27         (8) Communicating or threatening to communicate to any person credit
28         information which is known or which should be known to be false,
           including the failure to communicate that a disputed debt is disputed.
                                                18
Case 5:19-cv-02378-KK Document 55 Filed 05/19/21 Page 19 of 38 Page ID #:1050




 1   Servs., Inc., 755 F.3d 1109, 1119 (9th Cir. 2014). In the Ninth Circuit, a debt
 2   collector’s liability under section 1692e is an issue of law. Gonzales v. Arrow Fin.
 3   Servs., LLC, 660 F.3d 1055, 1061 (9th Cir. 2011) (citing Terran v. Kaplan, 109 F.3d
 4   1428, 1432 (9th Cir. 1997)).
 5         As mentioned above, the principle governing the Ninth Circuit’s evaluation of
 6   section 1692e of the FCDPA is set forth in Swanson, 869 F.2d at 1225: “If the least
 7   sophisticated debtor would ‘likely be misled’ by a communication from a debt
 8   collector, the debt collector has violated the Act.” Guerrero, 499 F.3d at 934 (stating
 9   this standard applies to section 1692e of the FDCPA). “[T]he least sophisticated
10   debtor is reasonable and functional, but lacks experience and education regarding
11   financial matters.” Stimpson, 944 F.3d at 1196.
12
13         (9) The use or distribution of any written communication which
           simulates or is falsely represented to be a document authorized, issued,
14         or approved by any court, official, or agency of the United States or any
           State, or which creates a false impression as to its source, authorization,
15         or approval.
           (10) The use of any false representation or deceptive means to collect or
16         attempt to collect any debt or to obtain information concerning a
           consumer.
17         (11) The failure to disclose in the initial written communication with the
18         consumer and, in addition, if the initial communication with the
           consumer is oral, in that initial oral communication, that the debt
19         collector is attempting to collect a debt and that any information
           obtained will be used for that purpose, and the failure to disclose in
20         subsequent communications that the communication is from a debt
           collector, except that this paragraph shall not apply to a formal pleading
21         made in connection with a legal action.
           (12) The false representation or implication that accounts have been
22         turned over to innocent purchasers for value.
23         (13) The false representation or implication that documents are legal
           process.
24         (14) The use of any business, company, or organization name other than
           the true name of the debt collector's business, company, or organization.
25         (15) The false representation or implication that documents are not legal
26         process forms or do not require action by the consumer.
           (16) The false representation or implication that a debt collector operates
27         or is employed by a consumer reporting agency as defined by section
           1681a(f) of this title.
28   15 U.S.C. § 1692e.
                                                  19
Case 5:19-cv-02378-KK Document 55 Filed 05/19/21 Page 20 of 38 Page ID #:1051




 1          A false or misleading statement, however, is actionable under section 1692e
 2   only if it is material. Donohue, 592 F.3d at 1033. While materiality does not appear
 3   in the text of the FDCPA, the Ninth Circuit has reasoned “that false but non-material
 4   representations are not likely to mislead the least sophisticated consumer[.]” Id. In
 5   examining materiality, a court should look for “genuinely misleading statements that
 6   may frustrate a consumer’s ability to intelligently choose his or her response,” rather
 7   than “mere technical falsehoods.” Id. at 1034.
 8                        ii.    Application
 9          Defendants argue Plaintiff has not set forth sufficient facts to allege a section
10   1692e claim and Plaintiff’s section 1692e claim is based on the faulty premise that
11   attempting to collect a debt that the consumer does not owe can be false, misleading,
12   or deceptive. Dkt. 40-1 at 17.
13          The undisputed evidence establishes defendant MCM sent contradictory
14   communications regarding its collection efforts. As mentioned above, even though
15   defendant MCM had informed Plaintiff that defendant MCM was “ceasing all
16   collection efforts until [the] conclusion of the investigation of [Plaintiff’s] dispute,”
17   Larsen Decl., ¶ 20, Ex. 12, defendant MCM later sent Plaintiff a letter with an
18   “Acknowledgement of Satisfaction of Judgment,” suggesting defendant MCM was
19   not going to return the funds levied from Plaintiff’s bank account, Plaintiff Decl.,
20   ¶ 23, Ex. H. Applying the least sophisticated debtor standard, a reasonable trier of
21   fact could find the contradictory messages in these communications false, misleading,
22   and even threatening to continue unlawfully withholding the levied funds. See
23   Gonzales, 660 F.3d at 1062 (rejecting defendant’s arguments that the letters do not
24   violate the FDCPA and holding that “under the least sophisticated debtor standard,
25   the letters are misleading and impliedly threaten to take action that cannot be legally
26   taken”).
27          Moreover, the undisputed evidence establishes defendants MCM and Midland
28   Funding sent documents, including the May 9, 2018 “Memorandum of Costs after
                                                  20
Case 5:19-cv-02378-KK Document 55 Filed 05/19/21 Page 21 of 38 Page ID #:1052




 1   Judgment, Acknowledgment of Credit and Declaration of Accrued Interest” to
 2   “David Rojo” at the address where Plaintiff resided in Chino Hills, California, Larsen
 3   Decl., ¶ 14, Ex. 6, even before Plaintiff first called Defendants on July 18, 2019, id., ¶
 4   16. Applying the least sophisticated debtor standard, a reasonable trier of fact could
 5   find receiving a letter from a debt collector addressed to “David Rojo” would be
 6   misleading because it suggests Plaintiff is responsible for the debt on the Rojo
 7   account. See Tourgeman v. Collins Fin. Servs., Inc., No. 08-CV-1392 JLS NLS, 2011
 8   WL 3176453, at *6 (S.D. Cal. July 26, 2011) (“[T]he Court can conceive of nary a
 9   situation more confusing than receiving a dunning letter identifying an original
10   creditor to whom the consumer never was indebted.”).
11            Thus, because a reasonable factfinder could find the correspondence from
12   defendants Midland Funding and MCM misleading and material under the least
13   sophisticated consumer standard, defendants Midland Funding and MCM have not
14   satisfied their burden to show there is no genuine issue of material fact regarding the
15   alleged violation of section 1692e. Therefore, with respect to defendants Midland
16   Funding and MCM, the Court DENIES Defendants’ Motion as to Plaintiff’s first
17   cause of action under section 1692e.
18                   d.    Defendants Midland Funding and MCM Are Entitled to
19                         Summary Judgment on Section 1692f of the FDCPA
20                         i.     Relevant Law
21            Section 1692f of the FDCPA maintains that “[a] debt collector may not use
22   unfair or unconscionable means to collect or attempt to collect any debt.” 15 U.S.C.
23   § 1692f. This section lists eight non-exhaustive examples of conduct that violates this
24   section.8 Id.
25
26   8   The following practices constitute violations of section 1692f of the FDCPA:
27            (1) The collection of any amount (including any interest, fee, charge, or
              expense incidental to the principal obligation) unless such amount is
28            expressly authorized by the agreement creating the debt or permitted by
              law.
                                                   21
Case 5:19-cv-02378-KK Document 55 Filed 05/19/21 Page 22 of 38 Page ID #:1053




 1         “The Ninth Circuit has not articulated a standard for identifying ‘unfair or
 2   unconscionable’ conduct outside of the eight examples listed in the statute.”
 3   Cunningham v. Meridian Credit Grp., LLC, No. EDCV 18-1889-JGB (SHKx), 2019
 4   WL 643966, at *4 (C.D. Cal. Feb. 11, 2019). District courts in the Ninth Circuit,
 5   however, have held that, when the conduct alleged is not “remotely similar” to the
 6   enumerated examples, the conduct is not “unfair or unreasonable” within the
 7   meaning of section 1692f. Id. Other courts have noted the plain meaning of “unfair”
 8   is “marked by injustice, partiality, or deception” and the term “unconscionable”
 9   means “having no conscience”; “unscrupulous”; “showing no regard for conscience”;
10
11
12         (2) The acceptance by a debt collector from any person of a check or
           other payment instrument postdated by more than five days unless such
13         person is notified in writing of the debt collector's intent to deposit such
           check or instrument not more than ten nor less than three business days
14         prior to such deposit.
           (3) The solicitation by a debt collector of any postdated check or other
15         postdated payment instrument for the purpose of threatening or
           instituting criminal prosecution.
16         (4) Depositing or threatening to deposit any postdated check or other
17         postdated payment instrument prior to the date on such check or
           instrument.
18         (5) Causing charges to be made to any person for communications by
           concealment of the true purpose of the communication. Such charges
19         include, but are not limited to, collect telephone calls and telegram fees.
20         (6) Taking or threatening to take any nonjudicial action to effect
           dispossession or disablement of property if--
21                 (A) there is no present right to possession of the property claimed
                   as collateral through an enforceable security interest;
22                 (B) there is no present intention to take possession of the
23                 property; or
                   (C) the property is exempt by law from such dispossession or
24                 disablement.
25         (7) Communicating with a consumer regarding a debt by post card.
           (8) Using any language or symbol, other than the debt collector’s
26         address, on any envelope when communicating with a consumer by use
           of the mails or by telegram, except that a debt collector may use his
27         business name if such name does not indicate that he is in the debt
           collection business.
28   15 U.S.C. § 1692f.
                                                 22
Case 5:19-cv-02378-KK Document 55 Filed 05/19/21 Page 23 of 38 Page ID #:1054




 1   and “affronting the sense of justice, decency, or reasonableness.” See LeBlanc v.
 2   Unifund CCR Partners, 601 F.3d 1185, 1200 (11th Cir. 2010).
 3         As mentioned above, the principle governing the Ninth Circuit’s evaluation of
 4   claims under section 1692f of the Act is the same standard set forth in Swanson, 869
 5   F.2d at 1225: “If the least sophisticated debtor would ‘likely be misled’ by a
 6   communication from a debt collector, the debt collector has violated the Act.”
 7   Guerrero, 499 F.3d at 934 (stating this standard applies to section 1692f of the
 8   FDCPA). “[T]he least sophisticated debtor is reasonable and functional, but lacks
 9   experience and education regarding financial matters.” Stimpson, 944 F.3d at 1196.
10                       ii.    Application
11         Here, the conduct Plaintiff alleges is “unfair or unconscionable” does not
12   violate section 1692f. Plaintiff claims defendants Midland Funding and MCM’s
13   conduct constitutes unfair and unconscionable means to collect debt because (1)
14   defendants Midland Funding and MCM obtained and used a default judgment against
15   another person with a different name and address to levy Plaintiff’s bank account and
16   (2) even though Plaintiff repeatedly disputed he was “David Rojo” and provided the
17   requested documentation, defendants MCM and Midland Funding failed to return the
18   money they had garnished or reimburse Plaintiff for bank charges in a timely fashion.
19   Dkt. 49 at 19. Plaintiff, however, has not cited any valid authority—and the Court has
20   found none—which applies section 1692f to facts like those alleged herein.
21         Moreover, the fact that defendants MCM and Midland Funding issued a writ of
22   garnishment on Plaintiff’s bank does not give rise to a section 1692f violation where
23   the evidence does not suggest they knew or should have known at the time that
24   Plaintiff’s identity had been stolen. See Chenault v. Credit Corp Sols., Inc., No. CV
25   16-5864, 2017 WL 5971727, at *3 (E.D. Pa. Dec. 1, 2017) (“The FDCPA was
26   intended to protect debtors from offensive, misleading, and aggressive tactics by debt
27   collectors, not to hold debt collectors . . . to a standard of omniscience as to whether
28   or not a debt will eventually be found to belong rightfully to someone other than the
                                                23
Case 5:19-cv-02378-KK Document 55 Filed 05/19/21 Page 24 of 38 Page ID #:1055




 1   individual first identified as the debtor.” (citations and internal quotation marks
 2   omitted)). Further, although a genuine issue of material fact remains as to whether
 3   defendants Midland Funding and MCM violated section 1692d of the FDCPA, the
 4   undisputed evidence establishes defendants Midland Funding and MCM investigated
 5   Plaintiff’s dispute and ultimately reimbursed him for the funds taken from his bank
 6   account. Therefore, no evidence suggests defendants Midland Funding and MCM’s
 7   conduct was “unscrupulous”; “showing no regard for conscience”; or “affronting the
 8   sense of justice, decency, or reasonableness.” LeBlanc, 601 F.3d at 1200. Ultimately,
 9   no reasonable factfinder could find defendants Midland Funding and MCM’s conduct
10   rose to the level of unfair or unconscionable as contemplated by section 1692f. See
11   Johnson, 2013 WL 10156241, at *10-11 (finding “that the FDCPA provides . . .
12   examples of violations of § 1692f that are in no way similar to the conduct proscribed
13   in §§ 1692d and 1692e” and that while a triable issue of fact remained as to the
14   plaintiff’s claims under section 1692d(5) for voluminous and harassing phone calls,
15   the same alleged conduct did not form a basis for plaintiff’s claims under 1692f).
16         Thus, based on the undisputed material facts, defendants Midland Funding and
17   MCM are entitled to summary judgment on Plaintiff’s claim under 1692f. Therefore,
18   with respect to defendants Midland Funding and MCM, the Court GRANTS
19   Defendants’ Motion as to Plaintiff’s first cause of action under section 1692f.
20                e.     Defendants Midland Funding and MCM Are Entitled to
21                       Summary Judgment on Section 1692g under the FDCPA
22                       i.     Relevant Law
23         Section 1692g of the FDCPA provides:
24         Within five days after the initial communication with a consumer in
25         connection with the collection of any debt, a debt collector shall, unless
26         the following information is contained in the initial communication or
27         the consumer has paid the debt, send the consumer a written notice
28         containing—
                                                24
Case 5:19-cv-02378-KK Document 55 Filed 05/19/21 Page 25 of 38 Page ID #:1056




 1              (1) the amount of the debt;
 2              (2) the name of the creditor to whom the debt is owed;
 3              (3) a statement that unless the consumer, within thirty days after
 4              receipt of the notice, disputes the validity of the debt, or any portion
 5              thereof, the debt will be assumed to be valid by the debt collector;
 6              (4) a statement that if the consumer notifies the debt collector in
 7              writing within the thirty-day period that the debt, or any portion
 8              thereof, is disputed, the debt collector will obtain verification of the
 9              debt or a copy of a judgment against the consumer and a copy of
10              such verification or judgment will be mailed to the consumer by the
11              debt collector; and
12              (5) a statement that, upon the consumer’s written request within the
13              thirty-day period, the debt collector will provide the consumer with
14              the name and address of the original creditor, if different from the
15              current creditor.
16   15 U.S.C. § 1692g. This written notice is referred to as a “validation notice.” See
17   Riggs v. Prober & Raphael, 681 F.3d 1097, 1099 (9th Cir. 2012). The purpose of
18   section 1692g’s notice requirement is “specifically to ensure that debt collectors g[i]ve
19   consumers adequate information concerning their legal rights.” Swanson, 869 F.2d at
20   1225.
21           Section 1692g(b) of the FDCPA further provides, “Any collection activities and
22   communication during the 30-day period may not overshadow or be inconsistent with
23   the disclosure of the consumer’s right to dispute the debt or request the name and
24   address of the original creditor.” 15 U.S.C. § 1692g(b); see also Terran, 109 F.3d at
25   1432 (“‘[The validation notice] must not be overshadowed or contradicted by other
26   messages or notices appearing in the initial communication from the collection
27   agency.’”(citation and internal quotation marks omitted)). “[W]hether language in a
28
                                                  25
Case 5:19-cv-02378-KK Document 55 Filed 05/19/21 Page 26 of 38 Page ID #:1057




 1   collection letter overshadows or contradicts the validation notice so as to confuse a
 2   least sophisticated debtor is a question of law.” Terran, 109 F.3d at 1432.
 3         Again, the principle governing the Ninth Circuit’s evaluation of claims under
 4   section 1692g of the FDCPA is set forth in Swanson: “if [the court] find[s] that the
 5   least sophisticated debtor would likely be misled by the notice which [plaintiff]
 6   received from [the credit service], we must hold that the credit service has violated the
 7   Act.” 869 F.2d at 1225-26 (reversing the district court’s grant of a summary judgment
 8   in favor of defendant and holding that the collection letter violates section 1692g
 9   because it misleads a least sophisticated debtor in both form and content). “[T]he
10   least sophisticated debtor is reasonable and functional, but lacks experience and
11   education regarding financial matters.” Stimpson, 944 F.3d at 1196.
12                       ii.    Application
13         First, the undisputed evidence shows defendants Midland Funding and MCM
14   followed the requirements of section 1692g. Assuming the “initial communication”
15   for purposes of section 1692g was Plaintiff’s July 18, 2019 phone call to Defendants,
16   Larsen Decl., ¶ 16, defendant MCM sent Plaintiff a timely written notice within five
17   days through defendant MCM’s July 23, 2019 letter, id., ¶ 17, Ex. 9; Plaintiff Decl.,
18   ¶ 12, Ex. A.
19         Contrary to Plaintiff’s arguments, dkt. 19 at 14, the letter also satisfied the
20   notice requirements pursuant to section 1692g(3)-(5). The letter included
21   (1) statements that Plaintiff has “the right to request substantiation of the debt” and
22   defendant MCM was “treating [Plaintiff’s] dispute as a request for substantiation”;
23   (2) information regarding the Rojo account, including copies of billing statements and
24   the current balance; and (3) the name and address of the original creditor, HSBC
25   Bank, in the billing statements. Larsen Decl., ¶ 17, Ex. 9; Plaintiff Decl., ¶ 12, Ex. A.
26   Because defendant MCM’s letter already acknowledged Plaintiff had exercised his
27   right to dispute the debt, defendant MCM satisfied the requirement under section
28   1692g(a)(3). Further, because defendant MCM’s letter already provided verification of
                                                26
Case 5:19-cv-02378-KK Document 55 Filed 05/19/21 Page 27 of 38 Page ID #:1058




 1   the debt, defendant MCM satisfied the requirement under section 1692g(a)(4).
 2   Finally, because defendant MCM’s letter already provided Plaintiff the name and
 3   address of the original creditor, defendant MCM satisfied the requirement under
 4   section 1692g(a)(5).
 5            Second, to the extent Plaintiff argues defendants Midland Funding and MCM
 6   violated section 1692g(b), dkt. 49 at 20-21, their collection activities were consistent
 7   with Plaintiff’s right to dispute the debt within thirty days after Plaintiff’s receipt of
 8   defendant MCM’s July 23, 2019 letter. In fact, the undisputed evidence establishes
 9   defendants Midland Funding and MCM did not engage in any collection efforts
10   during this thirty-day period.
11            Therefore, with respect to defendants Midland Funding and MCM, the Court
12   GRANTS Defendants’ Motion as to Plaintiff’s first cause of action under section
13   1692g.
14                  f.      Defendants Midland Funding and MCM Have Not Met
15                          Their Burden in Showing They Are Entitled to the “Bona
16                          Fide Error” Defense
17            Defendants argue that even if defendants Midland Funding and MCM’s
18   conduct constituted a violation of the FDCPA, defendants Midland Funding and
19   MCM “would still not be liable pursuant to the Bona Fide Error Defense.” Dkt. 40-1
20   at 24-27.
21                          i.    Relevant Law
22            The “bona fide error” defense, codified in section 1692k(c) of the FDCPA
23   provides:
24            A debt collector may not be held liable in any action brought under this
25            subchapter if the debt collector shows by a preponderance of evidence
26            that the violation was not intentional and resulted from a bona fide error
27            notwithstanding the maintenance of procedures reasonably adapted to
28            avoid any such error.
                                                  27
Case 5:19-cv-02378-KK Document 55 Filed 05/19/21 Page 28 of 38 Page ID #:1059




 1   15 U.S.C. § 1692k(c).
 2         The “bona fide error” defense is an “affirmative defense” and “narrow
 3   exception to strict liability under the FDCPA,” for which defendants bear the burden
 4   of proof on summary judgment. Clark v. Cap. Credit & Collection Servs., Inc., 460
 5   F.3d 1162, 1177 (9th Cir. 2006); Fox v. Citicorp Credit Servs., Inc., 15 F.3d 1507,
 6   1514 (9th Cir. 1994). Accordingly, defendants “must show that any alleged false or
 7   misleading representations were (1) unintentional; (2) the result of bona fide error;
 8   and (3) made despite the maintenance of procedures reasonably adapted to avoid any
 9   such error.” Taylor v. Quall, 471 F. Supp. 2d 1053, 1057 (C.D. Cal. 2007) (citation
10   omitted).
11                       ii.    Application
12         As stated above, a reasonable trier of fact could find defendants Midland
13   Funding and MCM violated sections of the FDCPA based upon the nature of their
14   communications with Plaintiff and the substantial delay in returning the funds levied
15   from Plaintiff’s bank account. Defendants Midland Funding and MCM, however,
16   have failed to show there is no genuine issue of material fact that any violation was
17   unintentional and resulted from a bona fide error notwithstanding the maintenance of
18   procedures reasonably adapted to avoid any such error. For example, while
19   defendants Midland Funding and MCM have acknowledged they failed to reimburse
20   Plaintiff for more than a year, it remains in dispute whether the delay was intentional
21   and the result of bona fide error. Moreover, while the alleged violations appeared to
22   have occurred in defendant Midland Funding and MCM’s dispute investigation
23   process, defendant Midland Funding and MCM have not satisfied their burden in
24   showing they maintain dispute investigation procedures reasonably adapted to avoid
25   such violations. Defendants Midland Funding and MCM submit defendant MCM’s
26   Dispute Investigation Policy, but much of it is redacted and thus unavailable for the
27   Court’s review. See Larsen Decl., ¶ 16, Ex. 8; Parker v. Peters & Freedman, LLP, No.
28   8:17-CV-00667-JLS-DFM, 2018 WL 5904169, at *5 (C.D. Cal. Apr. 9, 2018) (finding
                                                28
Case 5:19-cv-02378-KK Document 55 Filed 05/19/21 Page 29 of 38 Page ID #:1060




 1   defendant has failed to raise a genuine issue that is entitled to the bona fide error
 2   defense and none of the procedures constituted a policy “designed to avoid the
 3   specific errors that led to [Defendant’s] filing and maintenance of a time-barred
 4   collection suit against [Plaintiff]” (alternations in original)).
 5          Accordingly, defendants Midland Funding and MCM have not met their
 6   burden of establishing the bona fide error defense to the FDCPA.
 7          In summary, with respect to defendant Encore, the Court GRANTS
 8   Defendants’ Motion as to Plaintiff’s first cause of action under sections 1692d, 1692e,
 9   1692f, and 1692g of the FDCPA. With respect to defendants Midland Funding and
10   MCM, the Court DENIES Defendants’ Motion as to Plaintiff’s first cause of action
11   under sections 1692d and 1692e of the FDCPA and GRANTS Defendants’ Motion
12   as to Plaintiff’s first cause of action under sections 1692f and 1692g of the FDCPA.
13   B.     DEFENDANTS ARE ENTITLED TO SUMMARY JUDGMENT ON
14          SOME OF PLAINTIFF’S ROSENTHAL ACT CLAIMS
15          1.     Applicable Law
16          “California has adopted a state version of the FDCPA, called the Rosenthal
17   Act.” Riggs, 681 F.3d at 1100; see also Cal. Civ. Code §§ 1788-1788.33. The
18   Rosenthal Act exists to “‘prohibit debt collectors from engaging in unfair or
19   deceptive’” debt collection practices. Davidson v. Seterus, Inc., 21 Cal. App. 5th 283,
20   295 (2018) (quoting Cal Civ. Code § 1788.1(b)). “The Rosenthal Act mimics or
21   incorporates by reference the FDCPA’s requirements . . . and makes available the
22   FDCPA’s remedies for violations.’” Riggs, 681 F.3d at 1100. The Rosenthal Act,
23   thus, establishes liability under California law for violations of the FDCPA. De
24   Amaral v. Goldsmith & Hull, No. 12-CV-03580-WHO, 2014 WL 572268, at *7 (N.D.
25   Cal. Feb. 11, 2014) (citation omitted).
26   ///
27   ///
28   ///
                                                   29
Case 5:19-cv-02378-KK Document 55 Filed 05/19/21 Page 30 of 38 Page ID #:1061




 1         2.     Analysis
 2                a.     Defendant Encore Is Entitled to Summary Judgment on
 3                       Plaintiff’s Claim under Section 1788.17 of the Rosenthal Act;
 4                       Defendants Midland Funding and MCM Are Not Entitled to
 5                       Summary Judgment on Plaintiff’s Claim under Section
 6                       1788.17 of the Rosenthal Act
 7                       i.       Relevant Law
 8         Section 1788.17 of the Rosenthal Act incorporates provisions from the
 9   FDCPA and provides that “every debt collector collecting or attempting to collect a
10   consumer debt shall comply with the provisions of Sections 1692b to 1692j” of the
11   FDCPA. Cal. Civ. Code § 1788.17. “[W]hether the [conduct] violates the Rosenthal
12   Act turns on whether it violates the FDCPA.” Riggs, 681 F.3d at 1100; Mariscal v.
13   Flagstar Bank, FSB, No. ED CV 19-2023-DMG (SHKx), 2020 WL 4804983, at *2
14   (C.D. Cal. Aug. 4, 2020) (“[V]iolations of the FDCPA’s substantive provisions also
15   violate section 1788.17”).
16                       ii.      Application
17                                (a)   Defendant Encore
18         As an initial matter, a genuine issue of material fact does not exist as to whether
19   defendant Encore is a debt collector under the Rosenthal Act.
20         “[T]he definition of ‘debt collector’ found in the [Rosenthal Act] is broader
21   than that contained in the FDCPA[.]” Izenberg v. ETS Servs., LLC, 589 F. Supp. 2d
22   1193, 1199 (C.D. Cal. 2008). “[T]he Rosenthal Act considers anyone who regularly
23   engages in the act or practice of collecting money, property or their equivalent that is
24   due or owing by a natural person as a result of a transaction between that person and
25   another person, in which the natural person acquired property, services, or money on
26   credit, primarily for personal, family, or household purposes to be a ‘debt collector.’”
27   Davidson, 21 Cal. App. 5th at 303. Under even the more expansive definition in the
28   Rosenthal Act, defendant Encore does not meet the definition of “debt collector”
                                                 30
Case 5:19-cv-02378-KK Document 55 Filed 05/19/21 Page 31 of 38 Page ID #:1062




 1   under the FDCPA because the undisputed evidence does not show defendant Encore
 2   engaged in “the act or practice of collecting money, property or their equivalent” in an
 3   attempt to obtain repayment of debt on the Rojo account. See id.
 4         Because Defendants demonstrate an absence of a genuine issue of material fact
 5   as to whether defendant Encore is a “debt collector” under the FDCPA, there is no
 6   genuine issue of material fact as to whether defendant Encore violated section
 7   1788.17 of the Rosenthal Act. Therefore, with respect to defendant Encore, the
 8   Court GRANTS Defendants’ Motion as to Plaintiff’s second cause of action under
 9   section 1178.17 of the Rosenthal Act.
10                              (b)    Defendants Midland Funding and MCM
11         On the other hand, as the Court finds defendants Midland Funding and MCM
12   have not met their burden in proving they are entitled to summary judgment under
13   sections 1692d and 1692e of the FDCPA, defendants Midland Funding and MCM
14   have also failed to meet their burden in proving they are entitled to summary
15   judgment under section 1788.17 of the Rosenthal Act. See Hosseinzadeh v. M.R.S.
16   Associates, Inc., 387 F. Supp. 2d 1104, 1118 (C.D. Cal. 2005) (“Because defendant has
17   violated the FDCPA for the reasons stated herein, the Court concludes that defendant
18   has also violated Cal. Civ. Code § 1788.17.”).
19         Therefore, with respect to defendants Midland Funding and MCM, the Court
20   DENIES Defendants’ Motion as to Plaintiff’s second cause of action under section
21   1788.17 of the Rosenthal Act.
22                b.     Defendants Are Entitled to Summary Judgment on
23                       Plaintiff’s Claims under Sections 1788.10(f), 1788.13(j), and
24                       1788.15(a) of the Rosenthal Act
25                       i.     Relevant Law
26         Section 1788.10(f) of the Rosenthal Act prohibits debt collectors from
27   collecting or attempting to collect a consumer debt by threats to take any prohibited
28   actions. Cal. Civ. Code § 1788.10(f). Section 1788.13(j) of the Rosenthal Act
                                                31
Case 5:19-cv-02378-KK Document 55 Filed 05/19/21 Page 32 of 38 Page ID #:1063




 1   prohibits debt collectors from collecting or attempting to collect a consumer debt
 2   through “false representation that a legal proceeding has been, is about to be, or will
 3   be instituted unless payment of a consumer debt is made.” Cal. Civ. Code
 4   § 1788.13(j). Section 1788.15(a) of the Rosenthal Act prohibits debt collectors from
 5   collecting or attempting to collect a consumer debt “by means of judicial proceedings
 6   when the debt collector knows that the service of process, where essential to
 7   jurisdiction over the debtor or his property, has not been legally effected.” Cal. Civ.
 8   Code § 1788.15(a).
 9                        ii.   Application
10         As stated above, there is no genuine issue of material fact and the undisputed
11   evidence establishes defendant Encore is not a “debt collector” under the Rosenthal
12   Act. Without satisfying this threshold inquiry, defendant Encore is entitled to
13   summary judgment on Plaintiff’s claims under sections 1788.10(f), 1788.13(j), and
14   1788.15(a) of the Rosenthal Act.
15         In addition, the undisputed evidence establishes defendants Midland Funding
16   and MCM did not violate sections 1788.10(f), 1788.13(j), and 1788.15(a) of the
17   Rosenthal Act. Plaintiff appears to claim that because defendants Midland Funding
18   and MCM (1) obtained a default judgment against “David Rojo” and later used the
19   default judgment to levy Plaintiff’s bank account, (2) delayed in reimbursing Plaintiff,
20   and (3) “sent correspondence to Plaintiff asserting he was responsible for the debt
21   until and unless he proved that he was not David Rojo,” defendants Midland Funding
22   and MCM violated sections 1788.10(f), 1788.13(j), and 1788.15(a) of the Rosenthal
23   Act. Dkt. 49 at 27. None of these actions, however, suggest defendants Midland
24   Funding or MCM made threats to take any prohibited actions, made false
25   representations about a legal proceeding, or did not know that service of process had
26   not been legally effected. See Cal. Civ. Code §§ 1788.10(f), 1788.13(j), and 1788.15(a).
27
28
                                                32
Case 5:19-cv-02378-KK Document 55 Filed 05/19/21 Page 33 of 38 Page ID #:1064




 1          The Court, therefore, GRANTS Defendants’ Motion as to Plaintiff’s second
 2   cause of action under sections 1788.10(f), 1788.13(j), and 1788.15(a) of the Rosenthal
 3   Act.
 4                c.     Defendants Midland Funding and MCM Have Not Met
 5                       Their Burden in Showing They Are Entitled to the “Bona
 6                       Fide Error” Defense
 7          Similar to the FDCPA, the Rosenthal Act exempts debt collectors from liability
 8   if they show by a “preponderance of evidence that the violation was not intentional
 9   and resulted notwithstanding the maintenance of procedures reasonably adapted to
10   avoid any such violation.” Cal. Civ. Code § 1788.30(e).
11          As discussed above, defendants Midland Funding and MCM have failed to
12   meet their burden of demonstrating entitlement to summary judgment on the alleged
13   FDCPA claims due to the bona fide error defense. Hence, defendants fail to meet
14   their burden of establishing entitlement to summary judgment on the alleged
15   Rosenthal Act claims due to the bona fide error defense. See Castillo v. Nationstar
16   Mortg. LLC, No. 15-CV-01743-BLF, 2016 WL 6873526, at *7 (N.D. Cal. Nov. 22,
17   2016) (finding defendant did not raise a triable issue showing it maintained procedures
18   “reasonably adapted” to avoid errors defendant identified as having caused the
19   wrongful collection and thus could not satisfy its burden under the bona fide error
20   defense to liability under the Rosenthal Act).
21          Accordingly, defendants Midland Funding and MCM have not met their
22   burden of establishing the bona fide error defense to the Rosenthal Act.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                33
Case 5:19-cv-02378-KK Document 55 Filed 05/19/21 Page 34 of 38 Page ID #:1065




 1   C.     DEFENDANT ENCORE IS ENTITLED TO SUMMARY
 2          JUDGMENT ON PLAINTIFF’S INTRUSION UPON SECLUSION
 3          CLAIM, BUT DEFENDANTS MIDLAND FUNDING AND MCM
 4          ARE NOT ENTITLED TO SUMMARY JUDGMENT ON
 5          PLAINTIFF’S INTRUSION UPON SECLUSION CLAIM
 6          1.     Applicable Law
 7          An action for invasion of privacy by intrusion upon seclusion has two
 8   elements: (1) an intrusion into a private place, conversation, or matter, (2) in a manner
 9   highly offensive to a reasonable person. Taus v. Loftus, 40 Cal. 4th 683, 725 (2007);
10   see also Deteresa v. Am. Broad. Cos., Inc., 121 F.3d 460, 465 (9th Cir. 1997) (“One
11   who intentionally intrudes, physically or otherwise, upon the solitude or seclusion of
12   another or his private affairs or concerns, is subject to liability to the other for
13   invasion of his privacy, if the intrusion would be highly offensive to a reasonable
14   person.”). The intrusion must be intentional. Taus, 40 Cal. 4th at 725. Additionally,
15   the plaintiff must have had an objectively reasonable expectation of seclusion or
16   solitude in the place, conversation, or data source. Shulman v. Grp. W Prods., Inc.,
17   18 Cal. 4th 200, 232 (1998). To determine whether conduct is “offensive,” courts
18   consider “all the circumstances of the intrusion, including its degree and setting and
19   the intruders ‘motives and objectives.’” Id. at 236 (citation omitted).
20          2.     Analysis
21                 a.     Defendant Encore
22          The undisputed evidence demonstrates defendant Encore merely owns
23   defendants Midland Funding and MCM. Larsen Decl., ¶ 5. There is no evidence
24   defendant Encore engaged in debt collection activity or had any interactions with
25   Plaintiff. Therefore, the Court cannot find defendant Encore (1) intruded upon
26   Plaintiff’s private place, conversation, or matter (2) in a matter highly offensive to a
27   reasonable person. See Taus, 40 Cal. 4th at 725.
28
                                                  34
Case 5:19-cv-02378-KK Document 55 Filed 05/19/21 Page 35 of 38 Page ID #:1066




 1          Thus, there is no genuine issue of material fact and, with respect to defendant
 2   Encore, the Court GRANTS Defendants’ Motion as to Plaintiff’s fourth cause of
 3   action for intrusion upon seclusion.
 4                 b.     Defendants Midland Funding and MCM
 5          With respect to defendants Midland Funding and MCM, however, a genuine
 6   issue of material fact exists as to whether they intruded upon Plaintiff’s private affairs
 7   or concerns by intentionally issuing a writ of garnishment on Plaintiff’s bank.
 8   Specifically, defendant MCM instructed the sheriff to levy Plaintiff’s bank account by
 9   directing the sheriff to levy a bank account associated with Plaintiff’s social security
10   number, Larsen Decl., ¶ 15, Ex. 7. A reasonable factfinder could find that a writ of
11   garnishment on Plaintiff’s bank could intrude upon Plaintiff’s private affairs because a
12   bank account holder generally does not expect anyone, except those with prior
13   authorization, to levy a bank account. See Nayab v. Cap. One Bank (USA), N.A., 942
14   F.3d 480, 491 (9th Cir. 2019) (noting an intrusion upon seclusion may involve some
15   form of investigation or examination into a person’s private concerns, such as
16   examining a person’s private bank account (citation and quotation marks omitted)).
17          Moreover, a genuine issue of material fact remains as to whether defendants
18   Midland Funding and MCM’s levy of Plaintiff’s bank account would be highly
19   offensive to a reasonable person. While defendants Midland Funding and MCM were
20   legally entitled to issue a writ of garnishment on Plaintiff’s bank account, it remains in
21   dispute whether defendants Midland Funding and MCM should have known they
22   were directing the sheriff to levy the incorrect bank account and whether their
23   procedures, including “scrubs,” were reasonably adapted to avoid a levy on the
24   incorrect account. Ultimately, it remains for a trier of fact to decide based on a
25   number of factors, including the context, the conduct and circumstances surrounding
26   the levy, and defendants Midland Funding and MCM’s motives and objectives,
27   whether defendants Midland Funding and MCM levied Plaintiff’s bank account in a
28   manner highly offensive to a reasonable person. Shulman, 18 Cal. 4th at 236; see also
                                                 35
Case 5:19-cv-02378-KK Document 55 Filed 05/19/21 Page 36 of 38 Page ID #:1067




 1   Deteresa, 121 F.3d at 465 (“[W]hat is ‘highly offensive to a reasonable person’
 2   suggests a standard upon which a jury would properly be instructed.”).
 3         Thus, a genuine issue of material fact remains as to whether defendants
 4   Midland Funding and MCM intentionally intruded upon Plaintiff’s private affairs or
 5   concerns in a manner that is highly offensive to a reasonable person. Therefore, with
 6   respect to defendants Midland Funding and MCM, the Court DENIES Defendants’
 7   Motion with respect to Plaintiff’s fourth cause of action for intrusion upon seclusion.
 8   D.    DEFENDANT ENCORE IS ENTITLED TO SUMMARY
 9         JUDGMENT ON PLAINTIFF’S UNFAIR COMPETITION CLAIM,
10         BUT DEFENDANTS MIDLAND FUNIDNG AND MCM ARE NOT
11         ENTITLED TO SUMMARY JUDGMENT ON PLAINTIFF’S
12         UNFAIR COMPETITION LAW CLAIM
13         1.     Applicable Law
14         Under the California Unfair Competition Law (“UCL”), unfair competition
15   “include[s] any unlawful, unfair or fraudulent business act or practice[.]” Cal. Bus. &
16   Prof. Code § 17200. California’s UCL’s “coverage is sweeping, embracing anything
17   that can properly be called a business practice and that at the same time is forbidden
18   by law.” Cel-Tech Commc’n, Inc. v. Los Angeles Cellular Tel. Co., 20 Cal. 4th 163,
19   165 (1999) (internal quotation marks omitted). “By proscribing ‘any unlawful’
20   business practice, [California’s UCL] borrows violations of other laws and treats them
21   as unlawful practices that the [UCL] makes independently actionable.” Id. “Virtually
22   any law—federal, state or local—can serve as a predicate for” liability under
23   California’s UCL. L. Offs. of Mathew Higbee v. Expungement Assistance Servs., 214
24   Cal. App. 4th 544, 553 (2013) (internal quotation marks and citation omitted); see also
25   del Campo v. Am. Corrective Counseling Servs., Inc., 254 F.R.D. 585, 595 n. 8 (N.D.
26   Cal. 2008) (“[A]n FDCPA violation serves as a predicate for liability under the
27   [California’s UCL].”).
28   ///
                                                36
Case 5:19-cv-02378-KK Document 55 Filed 05/19/21 Page 37 of 38 Page ID #:1068




 1         2.     Analysis
 2                a.     Defendant Encore
 3         Defendant Encore has met its burden in proving it is entitled to summary
 4   judgment on Plaintiff’s claims pursuant to the FDCPA, Rosenthal Act, and intrusion
 5   upon seclusion claim. Because there are no facts showing, nor any allegations that,
 6   defendant Encore has violated any other laws, defendant Encore has met its burden
 7   in proving it is entitled to summary judgment on Plaintiff’s claim pursuant to UCL.
 8         Therefore, with respect to defendant Encore, the Court GRANTS Defendants’
 9   Motion with respect to Plaintiff’s third cause of action pursuant to sections 17200 to
10   17210 of the California Business and Professions Code.
11                b.     Defendants Midland Funding and MCM
12         Because defendants Midland Funding and MCM have not met their burden in
13   proving they are entitled to summary judgment on Plaintiff’s claims pursuant to
14   sections 1692d and 1692e of the FDCPA and 1788.17 of the Rosenthal Act as well as
15   Plaintiff’s intrusion upon seclusion claim, defendants Midland Funding and MCM
16   have failed to meet their burden in proving they are entitled to summary judgment on
17   Plaintiff’s claim pursuant to the UCL. See Robinson, 654 F. Supp. 2d at 1064
18   (“Because Plaintiff has stated claims under the FDCPA and [Rosenthal Act] against all
19   Defendants, Plaintiff also states a claim under the California UCL against all
20   Defendants.”).
21         Therefore, with respect to defendants Midland Funding and MCM, the Court,
22   DENIES Defendants’ Motion with respect to Plaintiff’s third cause of action
23   pursuant to sections 17200 to 17210 of the California Business and Professions Code.
24                                             VI.
25                                          ORDER
26         For the foregoing reasons, the Court GRANTS IN PART AND DENIES IN
27   PART Defendants’ Motion.
28
                                                37
Case 5:19-cv-02378-KK Document 55 Filed 05/19/21 Page 38 of 38 Page ID #:1069




 1         With respect to defendant Encore, the Motion is GRANTED as to all of
 2   Plaintiff’s claims. Defendant Encore is, thus, DISMISSED from the instant action
 3   with prejudice.
 4         With respect to defendants Midland Funding and MCM, the Motion is
 5   DENIED as to Plaintiff’s claims in his first cause of action pursuant to sections
 6   1692d and 1692e of the Fair Debt Collection Practices Act; claims in his second cause
 7   of action pursuant to section 1788.17 of California’s Rosenthal Fair Debt Collection
 8   Practices Act; claims in his third cause of action pursuant to sections 172000 to 17210
 9   of the California Business and Professions Code; and claims in his fourth cause of
10   action for intrusion upon seclusion.
11         However, with respect to defendants Midland Funding and MCM, the Motion
12   is GRANTED as to Plaintiff’s claims in his first cause of action pursuant to sections
13   1692f and 1692g of the Fair Debt Collection Practices Act and claims in his second
14   cause of action pursuant to sections 1788.10(f), 1788.13(j), and 1788.15(a) of
15   California’s Rosenthal Fair Debt Collection Practices Act. Those causes of action are
16   DISMISSED with prejudice and without leave to amend.
17         IT IS SO ORDERED.
18
19   Dated: 5/19/2021
20                                           HONORABLE KENLY KIYA KATO
                                             United States Magistrate Judge
21
22
23
24
25
26
27
28
                                               38
